Exhibit 10.1



 



FORM OF AREA DEVELOPMENT AND REMODELING AGREEMENT

 

THIS AGREEMENT is made as of ___________, 2019 (“Commencement Date”) by and
among:

 

(1)BURGER KING CORPORATION, a corporation organized under the laws of Florida
having its principal place of business at 5707 Blue Lagoon Drive, Miami, FL
33126 (“BKC”).

 

(2)CARROLS LLC, a limited liability company organized under the laws of
Delaware, having its principal place of business at 968 James Street, Syracuse,
New York 13203 (“Area Developer”).

 



(3)CARROLS RESTAURANT GROUP, INC., a corporation organized under the laws of
Delaware, having its principal place of business at 968 James Street, Syracuse,
New York 13203 (“Principal 1”), and CARROLS CORPORATION, a corporation organized
under the laws of Delaware, having its principal place of business at 968 James
Street, Syracuse, New York 13203 (“Principal 2”), (each, a “Principal,” and
Principal 1 and Principal 2 collectively, the “Principals”).

  

For the purposes of this Agreement, the above parties shall be individually
referred to as a “Party” and collectively referred to as the “Parties”.

 

PREAMBLE

 

A.BKC has the exclusive right to use the unique Burger King System and the
Burger King Marks for the development and operation of quick service restaurants
known as BURGER KING® Restaurants in the United States.

 

B.BKC is engaged in the business of developing, operating and granting
franchises to operate Burger King Restaurants throughout the Territory using the
Burger King System and the Burger King Marks and such other marks as BKC may
authorize from time to time for use in connection with Burger King Restaurants.

 

C.BKC has established a reputation and image with the public as to the quality
of products and services available at Burger King Restaurants, which reputation
and image have been and continue to be unique benefits to BKC and its
franchisees.

 

D.Prior to or on the date hereof, BKC has granted Area Developer the right to
operate Burger King Restaurants as identified on Exhibit A which such list
includes the Restaurants purchased from Cambridge Franchise Holdings LLC
(“Existing Developer Restaurants”) pursuant to franchise agreements between Area
Developer and BKC (“Existing Developer Franchise Agreements”).

 

E.Area Developer desires to obtain the non-exclusive right to develop, open and
operate additional Burger King Restaurants in the Territory, and also desires to
obtain the exclusive right to receive an assignment of BKC’s ROFR with respect
to the sale of Restaurants in the ROFR Territory operated by Franchisees.

 

F.Area Developer and Principals recognize, acknowledge, declare and confirm that
the benefits to be derived from being identified with and licensed by BKC and
being able to utilize the Burger King System including the Burger King Marks
which BKC makes available to its franchisees are substantial.

 



 

 





 

G.In connection with granting the Development Rights and the right to receive an
assignment of BKC’s ROFR, Area Developer has agreed to undertake the Remodeling
Obligations with respect to Existing Developer Restaurants as set forth herein.

 

H.Area Developer and Principals acknowledge that they are entering into this
Agreement after having made an independent investigation of BKC’s operations and
not upon any representation as to the profits and/or sales volumes which they
might be expected to realize, or upon any representations or promises made by
BKC or any person on its behalf which are not contained in this Agreement.

 

In consideration of the mutual undertakings and covenants contained in this
Agreement and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:

 

ARTICLE I: INTERPRETATION

 

1.1 Definitions. In this Agreement, the following words or expressions have the
meanings set out below:

 

1.1.1 “Acquired Restaurants” means any Franchised Restaurants in the Territory
purchased or otherwise acquired from Franchisees by Area Developer or any of its
Affiliates after the Commencement Date.

 

1.1.2 “Advertising Contribution” means the monthly amounts payable to BKC by
Area Developer pursuant to Sections 1.1.7, 7.4, 9.5, or 9.7.

 

1.1.3 “Affiliate” means any Person that directly or indirectly Controls, is
Controlled by, or is under common Control with another Person.

 

1.1.4 “Approved Plans and Specifications” means the plans and specifications for
the construction and fit-out of a new or remodeled Restaurant in the U.S.
(including requirements as to signage and equipment) which may be approved from
time to time by BKC in its sole discretion.

 

1.1.5 “Approved Restaurant Types” means co-branded Restaurants with a
drive-thru, convenience store Restaurants with a drive-thru and Restaurants
located in a retail store such as Wal-Mart, each meeting the minimum criteria
for these Restaurant types as determined by BKC, in its sole discretion, for the
U.S. from time to time.

 

1.1.6 “Authority” means any federal, state, municipal, local or other
governmental department, regulatory body, commission, board, bureau, agency or
instrumentality, or any administrative, judicial or arbitral court or panel,
with jurisdiction over the applicable matter.

 

1.1.7 “Base Fees” means the greater in each category of (a) the then-current
amount charged by BKC in the U.S. for monthly royalty, monthly advertising
contribution, and franchise fees, and (b) (i) Royalty percentage in an amount
equal to 4.5% of monthly Gross Sales; (ii) Advertising Contribution percentage
in the amount of 4.0% of monthly Gross Sales; and (iii) Franchise Fees in an
amount equal to $50,000 for Free Standing, In-line, and Food Court Restaurant
formats for a 20-year term, and a “Base Fee” means any of them.

 



2

 



 

1.1.8 “BKC Indemnified Parties” means BKC, its Affiliates and their respective
directors, officers, employees, shareholders and agents.

 

1.1.9  “BKC Procedures for Resolving Development Disputes” means the procedures
provided to Area Developer via the BKC Intranet site (currently known as the BK®
Gateway), as modified by BKC from time to time.

 

1.1.10 “Burger King Marks” means the trademarks, service marks, trade names,
trade dress, logos, slogans, designs and other commercial symbols and
source-identifying indicia (and the goodwill associated therewith) used in the
operation of the Restaurants and the Burger King System, whether registered,
applied for or unregistered.

 

1.1.11 “Burger King Restaurants” and “Restaurants” means quick service or fast
food restaurants operating under the Burger King System and utilizing the Burger
King Marks in a format approved by BKC in its sole discretion, including (i)
Free Standing Restaurants, (ii) In-Line Restaurants, and (iii) Food Court
Restaurants. A “Burger King Restaurant” or “Restaurant” means any of them.

 

1.1.12 “Burger King System” means the unique restaurant format and operating
system developed by BKC and/or its Affiliates for the development and operation
of quick service or fast food restaurants, including proprietary designs and
color schemes for restaurant buildings, equipment, layout and décor, proprietary
menu and food preparation and service formats, uniform product and quality
specifications, training programs, restaurant operations manuals, bookkeeping
and report formats, marketing and advertising formats, promotional marketing
items and procedures for inventory and management control, and also includes the
Current Image, the Burger King Marks and all Confidential Information, other
proprietary information, copyrights and other intellectual property rights
relating to the system, and modifications BKC or any of its Affiliates may make
to the system from time to time in their sole discretion.

 

1.1.13 “Captive Locations” means locations situated at or within airports,
military installations (including their adjacent housing and support areas),
hotels, railway stations and their direct surroundings, bus stations, rest
stops/service plazas, motorways and highways, gas stations, convenience stores,
universities and schools, amusement parks, cruise ships, hospitals and
residences, sport centers and clubs, and similar locations, as determined by BKC
in its sole discretion.

 

1.1.14 “Claim” means any lawsuit, litigation, dispute, claim, arbitration,
mediation, actions, hearings, proceedings, investigations, charges, complaints,
demands, injunctions, judgments, orders, decrees, rulings or any other
proceeding before a judicial, administrative or arbitration court or panel,
whether known or unknown, liquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, legal or equitable.

 

1.1.15 “Commencement Date” means the date on which this Agreement is made as set
forth on the first page of this Agreement.

 

1.1.16 “Complete the Remodel” means the completion of the remodel or upgrade, as
applicable, in compliance with the applicable Remodel Requirements and opening
to the public of a Remodel Restaurant and with respect to such Remodel
Restaurant, the phrases “Completion of the Remodel”, “Completes the Remodel”,
“Completing the Remodel” and any variations thereof, shall be read accordingly.

 

1.1.17  “Confidential Information” has the meaning set forth in Section 12.1.

 



3

 



 

1.1.18 “Construction Approval” has the meaning set forth in Section 6.3.2.

 

1.1.19 “Control” or “Controlled” means the direct or indirect ownership, whether
by ownership of securities, contract, proxy or otherwise, of shareholding or
contractual rights of a Person that assures (i) the majority of the votes in the
resolutions of such Person, (ii) the power to appoint the majority of the
managers or directors of such Person, or (iii) the power to direct or cause the
direction of the management or policies of such Person, and the related terms
“Controlled by” “Controlling” or “under common Control with” shall be read
accordingly.

 

1.1.20 “Cumulative Opening Target” has the meaning set out in the Development
Schedule.

 

1.1.21 “Cumulative Remodel Target” means the corresponding number of full
remodel/successor remodels which includes BKL remodels as set forth in the
Remodel Schedule.

 

1.1.22 “Cumulative Upgrade Target” means the corresponding number of mid-term
remodels as set forth in the Remodel Schedule.

 

1.1.23 “Current Image” means the internal and external physical appearance of
new or remodeled Burger King Restaurants including, without limitation, as it
relates to signage, fascia, color schemes, menu boards, lighting, furniture,
finishes, décor, materials, equipment and other matters generally applicable to
BKC’s operations in the U.S. as may be changed from time to time by BKC, in its
sole discretion. As of the Commencement Date, the “Current Image” for
Restaurants in the U.S. is described in further detail on BKC’s image website
(www.designwithbk.com). For purposes of this Agreement, the Burger King of
Tomorrow image is considered to be the “Current Image”. For purposes of
clarification, any changes made by BKC to the then Current Image shall only
apply to Construction Approvals and Remodels that have not yet been submitted to
BKC for review and approval.

 

1.1.24 “Developer Franchise Agreements” means the franchise agreements by and
between BKC as franchisor and Area Developer as franchisee pursuant to which,
among other things, BKC has granted a license to use the Burger King Marks at
the Developer Restaurants, and a “Developer Franchise Agreement” means any of
them. Developer Franchise Agreements include Existing Developer Franchise
Agreements, New Developer Restaurant Franchise Agreements and Successor
Franchise Agreements.

 

1.1.25 “Developer Restaurants” means the Burger King Restaurants owned,
established and operated by Area Developer and a “Developer Restaurant” means
any of them. Developer Restaurants include Existing Developer Restaurants, New
Developer Restaurants, and Acquired Restaurants, and a “Developer Restaurant”
means any of them.

 

1.1.26 “Development Cure Period” means the period of 90 days following the end
of a Development Year.

 

1.1.27 “Development Year 1 Cure Period” means the period of 180 days following
the end of Development Year 1.

 

1.1.28 “Development Default” has the meaning set forth in Section 5.3.

 

1.1.29 “Development Rights” has the meaning set forth in Section 3.1.

 

1.1.30 “Development Schedule” means the schedule attached to this Agreement as
Schedule 1, as amended from time to time in accordance with this Agreement.

 



4

 



 

1.1.31 “Development Year” means the period which commences on January 1, 2019
and ends on September 30, 2019 (“Development Year 1”), and each consecutive
twelve-month period during the Term following the Development Year 1 as set
forth in the Development Schedule.

 

1.1.32 “DMA” means any of the specific geographic regions (referred to as
Designated Market Areas), as such regions are defined by BKC from time to time,
in its sole discretion. “DMAs” means all of them.

 

1.1.33 “Event of Default” has the meaning set forth in Section 11.1.

 

1.1.34 “Existing Developer Franchise Agreements” has the meaning set out in the
preamble above, and an “Existing Developer Franchise Agreements” means any of
them.

 

1.1.35 “Existing Developer Restaurants” has the meaning set out in the preamble
above, and an “Existing Developer Restaurant” means any of them.

 

1.1.36  “Food Court Restaurant” means a Restaurant in a retail space within an
area of a building which consists primarily of quick service restaurants,
meeting the minimum criteria for food court restaurants as determined by BKC, in
its sole discretion, for the U.S. from time to time.

 

1.1.37 “Franchise Agreements” means the franchise agreements by and between BKC
as franchisor and Franchisees, as franchisee, pursuant to which, among other
things, BKC has granted a license to use the Burger King Marks at the Franchised
Restaurants in the Territory, and a “Franchise Agreement” means any of them.

 

1.1.38 “Franchise Approval” has the meaning set forth in Section 6.1.

 

1.1.39 “Franchise Disclosure Document” means the then-current Franchise
Disclosure Document for the U.S. filed by BKC with the U.S. Federal Trade
Commission.

 

1.1.40 “Franchised Restaurants” means the Burger King Restaurants operated by
Franchisees pursuant to Franchise Agreements, and a “Franchised Restaurant”
means any of them.

 

1.1.41 “Franchisees” means Persons (other than Area Developer) that operate one
or more Burger King Restaurants in the Territory and are not Affiliates of
either Area Developer or BKC.

 

1.1.42 “Franchise Fee” means the franchise fee amount payable to BKC by Area
Developer for the opening of a New Developer Restaurant pursuant to Sections
1.1.7 or 9.5.

 

1.1.43 “Franchise Pre-Approval” has the meaning set forth in Section 6.7.

 

1.1.44 “Free Standing Restaurant” means a Restaurant in a freestanding building,
meeting the minimum criteria for free standing restaurants as determined by BKC,
in its sole discretion, for the U.S. from time to time.

 

1.1.45 “F-to-F Transfer” has the meaning set forth in Section 8.1.

 

1.1.46 “Gross Sales” has the meaning set forth in the Franchise Agreements by
and between BKC as franchisor and Area Developer and its Affiliates as
franchisee.

 



5

 



 

1.1.47 “In-Line Restaurant” means a Restaurant in a retail space within a
building, meeting the minimum criteria for in-line restaurants as determined by
BKC, in its sole discretion, for the U.S. from time to time.

 

1.1.48 “Law” or “law” means, collectively, any laws, rules, statutes, decrees,
regulations, circulars, ordinances or orders, including all applicable public,
environmental, and antitrust laws, and regulations; and any administrative
decisions, judgments and other pronouncements enacted, issued, promulgated,
enforced or entered by any Authority.

 

1.1.49 “Losses” means any losses, amounts paid in settlement, penalties, fines,
damages (including special and consequential damages), lost profits,
liabilities, costs and expenses (including reasonable attorneys’ fees and
expenses incurred in investigating, preparing or defending any Claims).

 

1.1.50 “National/Divisional Survey” has the meaning set forth in Section 14.1.1.

 

1.1.51 “New Construction and Remodel Procedures” has the meaning set forth in
Exhibit D.

 

1.1.52 “New Developer Restaurants” means the Burger King Restaurants opened and
operated by Area Developer in the Territory on or after January 1, 2019 pursuant
to this Agreement, and a “New Developer Restaurant” means any of them.

 

1.1.53 “New Developer Restaurant Franchise Agreement” means the franchise
agreement by and between BKC as franchisor and Area Developer, as franchisee,
entered into on or after January 1, 2019 pursuant to this Agreement pursuant to
which, among other things, BKC grants Area Developer a license to use the Burger
King Marks in connection with the operation of a New Developer Restaurant. The
New Developer Restaurant Franchise Agreement shall be in the form that has been
previously negotiated between BKC and Area Developer.

 

1.1.54 “Obligations” “has the meaning set forth in Section 16.1.

 

1.1.55 “Operational Breach” has the meaning set forth in Section 20.11.

 

1.1.56 “Person” means any natural person, corporation, limited liability
company, trust, joint venture, association, company, partnership, Authority, or
other entity.

 

1.1.57 “P&L and Capex Information” means the following information, by hard copy
or electronic format prescribed by or otherwise acceptable to BKC: (a) monthly,
quarterly and fiscal year-to-date profit and loss statements prepared as
management accounts in accordance with generally accepted accounting principles
in the U.S. for each Developer Restaurant; and (b) for development purposes and
on an annual basis, (i) for Remodeled Restaurants, the total capital expenditure
for all Remodeled Restaurants and the total number of Remodeled Restaurants
represented thereby; and (ii) for New Developer Restaurants, the total capital
expenditure by store showing ground lease and land costs as one number for each
store and the total of all other costs as a second number for each store (for
example, in each year the New Developer Restaurant reporting under this section
(ii) will list two numbers for each store, the first being the total cost for
land or the ground lease cost and the second being the sum of all other capital
expenditure costs and expenses).

 



6

 



 

1.1.58 “Polling Information” means information or data about Developer
Restaurants that is transmitted to or from a POS System or other system operated
by Area Developer, or their respective agents, into a computer or system
operated by BKC or its agents in the manner and format prescribed by BKC from
time to time. For the avoidance of doubt, Polling Information includes daily
sales, daily transaction level data, sales per visit and products and
combinations of products sold, otherwise known as product mix data or “PMIX” and
inventory data.

 

1.1.59 “Pre-Approved Floor and Decor Plan” has the meaning set forth in Exhibit
D.

 

1.1.60 “Prepaid Franchise Fees” has the meaning set forth in Section 7.5.

 

1.1.61 “Principals” means the parties designated in the preamble above as
Principals, and their respective successors and permitted assigns, and a
“Principal” means any of them.

 

1.1.62 “Prospective Purchaser” has the meaning set forth in Section 8.1.

 

1.1.63 “Purchase Agreement” has the meaning set forth in Section 8.1.

 

1.1.64 “Remodel Agreement” means any agreement entered into between BKC and Area
Developer requiring Area Developer to remodel an Existing Developer Restaurant
and setting forth a specific deadline for completion of the remodel. For the
avoidance of doubt, an Existing Developer Franchise Agreement shall not be
considered a “Remodel Agreement.”

 

1.1.65 “Remodel Cure Period” means the period of 90 days following the
occurrence of a Remodel Default Event.

 

1.1.66 “Remodel Year 1 Cure Period” means the period of 180 days following the
occurrence of a Remodel Default Event in Development Year 1.

 

1.1.67 “Remodel Deadline” means the deadline for Completing the Remodel as set
forth in the Remodel Schedule with respect to Remodel Restaurants.

 

1.1.68 “Remodel Default” has the meaning set forth in Section 9.7.

 

1.1.69 “Remodel Obligations” means the obligations of Area Developer pursuant to
Article IX of this Agreement.

 

1.1.70 “Remodel Requirements” has the meaning set forth in Section 9.2.

 

1.1.71 “Remodel Restaurants” means the Existing Developer Restaurants that Area
Developer must remodel or upgrade pursuant to Article IX, and a “Remodel
Restaurant” means any of them.

 

1.1.72 “Remodel Schedule” means the schedule attached to this Agreement as
Schedule 3.

 

1.1.73 “Replacement Restaurant” has the meaning set out in the Development
Schedule.

 

1.1.74 “Royalty” means the monthly amounts payable to BKC by Area Developer
pursuant to Sections 1.1.7, 7.4, 9.5, or 9.7.

 



7

 



 

1.1.75 “ROFR” has the meaning set forth in Section 8.1.

 

1.1.76 “ROFR Assignment Fee” has the meaning set forth in Section 8.3.

 

1.1.77 “ROFR Procedures” has the meaning set forth in Section 8.2.

 

1.1.78 “ROFR Territory” means the geographic regions consisting of all of the
counties set forth in Exhibit B.

 

1.1.79 “Scope of Work” has the meaning set forth in Exhibit D.

 

1.1.80  “Site Approval” has the meaning set forth in Section 6.2.1.

 

1.1.81 “Standard Building Type” has the meaning set forth in Exhibit D.

 

1.1.82 “Successor Franchise Agreement” means the franchise agreement by and
between BKC as franchisor, and Area Developer, as franchisee, pursuant to which,
among other things, BKC grants Area Developer a renewal of the license to use
the Burger King Marks in connection with the operation of an Existing Developer
Restaurant or Acquired Restaurant. The Successor Franchise Agreement shall be in
the form that has been previously negotiated between BKC and Area Developer.

 

1.1.83 “Term” has the meaning set forth in Article IV.

 

1.1.84 “Territory” means the geographic regions consisting of all of the
counties set forth in Exhibit B.

 

1.1.85 “Transferred” has the meaning set forth in Section 13.1 and the term
“Transfer” shall be read accordingly.

 



8

 



 

1.2 Construction

 

1.2.1 Capitalized terms used herein, which are not defined in this Agreement but
are defined in the most current Developer Franchise Agreement shall have the
same meaning as in the Developer Franchise Agreement unless the context
otherwise requires.

 

1.2.2 In this Agreement, unless otherwise specified (i) singular words include
the plural and plural words include the singular; (ii) words importing any
gender include the other gender; (iii) references to any Law include all
applicable rules, regulations and orders adopted or made thereunder and all
statutes or other laws amending, consolidating or replacing the statute or law
referred to; (iv) references to any agreement or other document, including this
Agreement, include all subsequent amendments, modifications or supplements to
such agreement or document made in accordance with the terms hereof and thereof;
(v) references to articles, sections, Exhibits and Schedules are to the
articles, sections, Exhibits and Schedules of this Agreement, unless the context
otherwise requires; (vi) the term “including” as used herein means “including
but not limited to”; and (vii) all Exhibits and Schedules to this Agreement are
incorporated herein by this reference thereto as if fully set forth herein, and
all references herein to this Agreement shall be deemed to include all such
incorporated Exhibits and Schedules.

 

1.2.3 References to a Party shall include such Party’s permitted successors and
assigns.

 

1.2.4 Reference to any specific standard, policy, procedure, form, agreement or
process of BKC includes a reference to any policy, procedure, form, agreement or
process described by any other name which has been issued by BKC in substitution
thereof or with substantially similar effect.

 

1.2.5 The numberings and headings of articles, sections, Exhibits and Schedules
are inserted only for convenience and reference and are in no way to be
construed as part of this Agreement or as a limitation on the scope of any of
the terms or provisions of this Agreement.

 

1.2.6 In all cases where Area Developer is required to obtain BKC’s prior
consent, authorization or approval, such consent, authorization or approval
shall be granted or withheld in BKC’s sole and absolute discretion, unless
otherwise indicated, and any such consent, authorization or approval must be in
a writing signed by a duly authorized officer of BKC.

 

1.2.7 Whenever the words “day” or “days” are used in this Agreement, it shall be
considered to mean “calendar days” and not “business days” unless an express
statement to the contrary is made. In the event that any day on which any
payment is due from Area Developer falls on a Saturday, Sunday, or holiday
recognized by the U. S. Postal Service, then Area Developer shall make such
payment on the prior day.

 

1.2.8 An obligation of two or more Parties binds them jointly and severally.

 

1.2.9 An obligation includes a warranty or representation and a reference to a
failure to observe or perform an obligation includes a breach of warranty or
representation.

 



9

 



 

1.2.10 A writing includes any mode of representing or reproducing words in
tangible and permanently visible forms, and includes a facsimile transmission.

 

1.2.11 References in this Agreement to holding or ownership of a stated
percentage of the capital of a company shall be references to such percentage or
holding of the entire issued share capital of that company; and if a company
shall at any time have more than one class of capital, shall be references to
holdings of all classes of shares in that company. For the purposes of this
Agreement “holdings” or “ownership” means all legal and beneficial ownership.

 

ARTICLE II: AREA DEVELOPER AND THE PRINCIPALS

 

2.1 Area Developer and the Principals represent and warrant jointly, severally
and unconditionally to BKC that, the equity holdings of the Principals in Area
Developer are owned as set out in Part 1 of Schedule 2.

 

2.2 The membership interests in Area Developer are all of the same class with
the same voting rights. Area Developer covenants that Principal 2 directly and
Principal 1 indirectly through its ownership interest in Principal 1 hold the
voting rights to appoint directors and officers of Area Developer.

 

2.3 Neither the Principals nor Area Developer may include any of the following
words/expressions in its name without the prior written consent of BKC: the
words Burger King, the initials BKC, Whopper, or anything similar to or
resembling the same in appearance, sound, or in any other way. Anything to the
contrary notwithstanding, the Principals and Area Developer may use the
designation “BK” in it their names.

 

2.4 Area Developer is an independent contractor and is not an agent, partner,
joint venturer, joint employer or employee of BKC, and no fiduciary relationship
between the parties exists. Area Developer shall be the sole and exclusive
employer of its employees and is solely responsible for all aspects of the
employment relationship with its employees, with the sole right to hire,
discipline, promote, demote, transfer, discharge and establish wages, hours,
benefits, employment policies, and other terms and conditions of employment for
its employees without consultation with or approval by BKC. Area Developer shall
have no right to bind or obligate BKC in any way nor shall Area Developer
represent that it has any right to do so. BKC shall have no control over the
terms and conditions of employment of Area Developer’s employees. Area Developer
shall exhibit at the Developer Restaurants a notification that the Developer
Restaurants are operated by an independent operator and not BKC.

 

ARTICLE III: GRANT OF RIGHTS

 

3.1 Non-Exclusive Development Rights. Subject to the full satisfaction of the
terms and conditions of this Agreement, BKC hereby grants to Area Developer, and
Area Developer hereby accepts, the non-exclusive right to develop, open and
operate New Developer Restaurants in the Territory during the Term (the
“Development Rights”); provided that Area Developer will retain the
non-exclusive right to develop Restaurants in those DMAs that Area Developer
(including the entities Area Developer acquires from Cambridge Financial
Holdings LLC) has the right to develop in as of January 1, 2019, even if outside
the Territory, and any other DMAs that Area Developer enters after January 1,
2019 pursuant to BKC procedures.

 



10

 



 

3.2 This Agreement is not a franchise for the operation of Burger King
Restaurants, and does not grant Area Developer the right to use the Burger King
Marks or the Burger King System. The terms and conditions applicable to Area
Developer for the operation of each New Developer Restaurant shall be set forth
in the New Developer Restaurant Franchise Agreement for such New Developer
Restaurant. Prior to the opening of each New Developer Restaurant, Area
Developer must enter into a New Developer Restaurant Franchise Agreement for
such New Developer Restaurant.

 

3.3 Area Developer acknowledges that the rights granted pursuant to this
Agreement are non-exclusive. Accordingly, BKC may, itself or through another
party as franchisee, develop Burger King Restaurants within and/or outside the
Territory at any time or from time to time subject, however, to BKC’s then
existing development procedures including, but not limited to the Procedures for
Resolving Development Disputes.

 

3.4 For the avoidance of doubt,

 

3.4.1 the right to develop, open and operate New Developer Restaurants at
Captive Locations are specifically excluded from the Development Rights set
forth in Section 3.1 provided however, that nothing herein shall prohibit Area
Developer from requesting approval from BKC to develop, open and operate a new
Developer Restaurant at a Captive Location; and

 

3.4.2 BKC (on behalf of itself, its Affiliates and its designees) reserves all
rights not expressly granted to Area Developer under this Agreement, and Area
Developer and Principals hereby accept and acknowledge such reserved rights of
BKC.

 

3.5 Area Developer must obtain BKC’s prior written approvals to develop a New
Developer Restaurant in accordance with the development procedures set forth in
Article VI.

 

3.6 In the event of conflict or confusion as to the exact boundaries of the
Territory or the ROFR Territory, the boundaries shall be consistent with the
county lines as set forth by the state and local governments, as applicable.

 

ARTICLE IV: TERM

 

4.1 This Agreement shall commence on the Commencement Date and expire at the end
of Development Year 6, i.e., September 30, 2024 (“Term”). The Parties shall have
no obligation to extend or renew this Agreement and no such extension or renewal
shall be implied or inferred by reason of the conduct of the Parties or for any
other reason.

 



11

 



 

ARTICLE V: DEVELOPMENT OBLIGATIONS

 

5.1 Area Developer shall develop and open for business and keep open pursuant to
the terms of the New Developer Restaurant Franchise Agreements the minimum
number of new Burger King Restaurants in the Territory as set forth in the
Development Schedule. The following Developer Restaurants shall not count
towards fulfillment of Area Developer’s obligations under the Development
Schedule: (a) the Existing Developer Restaurants, (b) any Acquired Restaurants,
and (c) any New Developer Restaurants opened by Area Developer without first
obtaining the approvals from BKC required under Article VI of this Agreement.
All of the Cumulative Opening Targets set forth in the Development Schedule are
expressed net of closures, without distinction as to the reason for such closure
(i.e., expiration, early termination or otherwise provided that closures
occurring as a result of condemnation, eminent domain, or any other taking by or
through an Authority shall not be deemed a closure or counted as a closure in
connection with this Agreement).

 

5.2 Only Free-Standing Restaurants, In-Line Restaurants, Food Court Restaurants,
and Approved Restaurant Types shall count towards fulfillment of Area
Developer’s obligations under the Development Schedule.

 

5.3 In addition to any other legal rights and remedies available to BKC in this
Agreement, if (a) Area Developer fails to achieve the Cumulative Opening Target
set forth in the Development Schedule for Development Year 1 by the end of
Development Year 1, and subsequently fails to cure such breach of the
Development Schedule by the end of the Development Year 1 Cure Period, or (b)
Area Developer fails to achieve any Cumulative Opening Target set forth in the
Development Schedule for any Development Year other than Development Year 1 by
the end of such Development Year and subsequently fails to cure such breach of
the Development Schedule by the end of the Development Cure Period (in the case
of either (a) or (b) each such event, a “Development Default”), then BKC may, in
its sole discretion, upon written notice to Area Developer suspend the Franchise
Pre-Approval and the right to receive an assignment of the ROFR for the calendar
year immediately following the Development Year with respect to which the
Development Default occurred until such time as Area Developer cures the
Development Default. In addition, in the event of a Development Default, (a) all
Royalty rate and Advertising Contribution rate incentives granted to Area
Developer in Section 7.4 for the New Developer Restaurants opened prior to the
date of the Development Default shall be suspended until the Area Developer has
cured the Development Default and (b) in accordance with Section 7.5, Area
Developer shall forfeit all unapplied Prepaid Franchise Fees paid prior to the
date of the Development Default and will be required to pay additional Franchise
Fees upon the opening of any New Developer Restaurant opened after the
expiration of the applicable Development Cure Period until such Development
Default is cured. For the avoidance of doubt, any New Developer Restaurant which
opens after the date of a Development Default will not receive incentives
pursuant to Section 7.4 until such Development Default is cured.



 

ARTICLE VI: DEVELOPMENT PROCEDURE

 

6.1 Franchise Approval. Except as set forth in Section 6.7, Area Developer shall
apply for and meet BKC’s then-current operational, financial, credit, legal and
other criteria for developing and opening a new Burger King Restaurant (herein,
“Franchise Approval”) applicable to all Franchisees in the U.S. Area Developer
understands and accepts that BKC may change its criteria for Franchise Approval
as it applies to all Franchisees during the term of this Agreement at any time
in its sole discretion provided that any such change shall not impact Area
Developer’s Franchise Pre-Approval as set forth in Section 6.7 of this
Agreement. Failure to meet the requirements for operational, financial, credit
and/or legal approval shall constitute grounds for refusing to grant Franchise
Approval or withdrawing an approval already granted and shall not extend, modify
or reduce the development obligations of Area Developer under Article V. Any
such failure shall be in addition to and without prejudice to any rights of BKC
arising from such failure under this Agreement or any other agreement.



 

12

 



 

6.2 Site Approval.

 

6.2.1 Site Approval Process. After obtaining Franchise Approval, Area Developer
shall apply for and obtain site approval from BKC for any site on which Area
Developer proposes to construct a new Burger King Restaurant under this
Agreement in accordance with BKC’s then-current standard site approval
procedures applicable to all Franchisees (herein, “Site Approval”). The Site
Approval application shall contain detailed information regarding the site and
the market around the site, and Area Developer shall use the application format
from time to time adopted by BKC applicable to the U.S. Area Developer
acknowledges and agrees that any site selection assistance or approval provided
by BKC or its Affiliates is not intended and shall not be construed or
interpreted as a representation, warranty or guarantee that the site (or any
other site) will achieve any estimated sales or otherwise succeed, nor shall any
location recommendation made by BKC or its Affiliates be deemed a representation
that any particular location is available for use as a New Developer Restaurant.
Site Approval is a prerequisite to authorization to construct a new Burger King
Restaurant at a particular location. Area Developer acknowledges that Site
Approval can be granted only by means of a written approval duly executed by an
authorized representative of BKC and no other approval, whether oral or written,
shall be effective or binding on BKC.

 

6.2.2 Denial of Site Approval. Area Developer acknowledges that BKC may, in its
sole discretion, deny Site Approval for any site if, for any reason, the site
does not meet BKC’s criteria for Site Approval. If Area Developer enters into
any legally binding commitment with respect to a potential site before BKC has
granted Site Approval, then Area Developer shall bear the entire risk of loss or
damage resulting from a subsequent decision of BKC not to grant Site Approval.
In determining whether or not to grant Site Approval, BKC may have regard to any
relevant matter in its sole discretion including without limitation to the
protection of the Burger King System, to its own interests and to the orderly
and proper development of Restaurants in the Territory, and the interests of
other operators of Burger King Restaurants in the Territory, or in other areas
adjacent to or which may be directly or indirectly impacted by the operation of
a new Burger King Restaurant at the proposed site. Without limiting the
generality of the foregoing, if BKC believes in its sole and absolute discretion
that development of a new Burger King Restaurant at the site proposed by Area
Developer will have an adverse impact upon sales to or at an existing Restaurant
operated by BKC or a Franchisee, BKC may, in its sole discretion, deny Site
Approval. Area Developer agrees to participate and cooperate in any mediation,
arbitration, or other legal action conducted pursuant to the BKC Procedures for
Resolving Development Disputes in the event an objection is received by BKC from
another Franchisee in connection with the development of a site. The denial of
Site Approval by BKC shall not extend, modify or reduce the development
obligations of Area Developer under Article V.

 



13

 



 

6.3 Construction Approval. After obtaining Site Approval, the following
requirements relating to site acquisition and construction shall apply. Area
Developer assumes all cost, liability, expense and responsibility for procuring
the location, acquisition and development of sites and for construction of new
Burger King Restaurants. If Area Developer acquires a leasehold interest in the
site, such lease shall be for a term extending at least through the term of the
New Developer Restaurant Franchise Agreement to be granted for the location.







 

6.3.1 Any new Burger King Restaurant shall be constructed, equipped and
furnished in accordance with the Current Image standards.

 

6.3.2 Each new Burger King Restaurant shall be constructed, equipped and
furnished in accordance with plans and specifications prepared in compliance
with the Approved Plans and Specifications. Area Developer shall be responsible
for procuring its own architectural and engineering services and all necessary
approvals and permissions from the relevant Authorities. Prior to commencing
construction of a New Developer Restaurant, Area Developer shall obtain from BKC
prior written architectural and design approval of the Area Developer’s plans
and specifications (hereinafter referred to as “Construction Approval”). Any
subsequent material changes to the approved plans must be approved by BKC’s Vice
President of Development. BKC must approve the type of facility, site layout,
and equipment configuration for the new Restaurant to be developed hereunder,
including the building design, style, size and interior décor, as well as the
type of equipment, service format and equipment arrangement for any new Burger
King Restaurant, which may be changed, amended or modified by BKC from time to
time. The above notwithstanding, Area Developer shall be responsible for
constructing the new Restaurant in accordance with all Laws provided that
nothing set forth in this Agreement, including in the Construction Approval,
shall require Area Developer to violate then current applicable Laws.

 



14

 



 

6.4 No Franchise Without Site Approval. Nothing in this Agreement shall be
construed as obligating BKC to grant a New Developer Restaurant Franchise
Agreement for any site which has not been approved in accordance with this
Agreement or in a case in which the completed building does not conform to the
Approved Plans and Specifications.

 

6.5 No Representation Regarding Site. Area Developer agrees that BKC’s approval
of any site or BKC’s approval of any specifications or other matters relating to
the development of a new Burger King Restaurant does not amount to a
representation or warranty relating directly or indirectly to the potential
success or viability of a site or the new Burger King Restaurant. Area Developer
shall not rely upon any warranty, representation or advice given by any person
by or on behalf of BKC directly or indirectly relating’ to the success or
viability of a new Burger King Restaurant.

 

6.6 Notice of New Developer Restaurant. Area Developer shall provide BKC with
prior written notice of the opening of each New Developer Restaurant, and such
notice shall include the following: (a) the projected opening date of the New
Developer Restaurant and (b) the format type of the New Developer Restaurant
(e.g., Free Standing Restaurant, In-Line Restaurant).

 

6.7 Franchise Pre-Approval. Notwithstanding anything to the contrary set forth
herein, during the Term, BKC hereby grants Area Developer franchise pre-approval
(“Franchise Pre-Approval”) to expand in the Burger King System by building New
Developer Restaurants or acquiring Franchised Restaurants from other Franchisees
in the Territory. The Franchise Pre-Approval in no way diminishes (i) Area
Developer’s obligations to obtain Site Approval as set forth in this Article VI
and (ii) a selling Franchisee’s obligations to obtain approval for the sale of
its Franchised Restaurants. Franchise Pre-Approval for acquisition of Franchised
Restaurants from other Franchisees in the Territory will be terminated on such
date that Area Developer acquires, in the aggregate more than 500 Franchised
Restaurants within or outside the Territory. Franchise Pre-Approval will be
suspended for any period of time that any lawsuits are pending between Area
Developer and BKC. Such suspension of the Franchise Pre-Approval shall
automatically end on the date that such pending lawsuits are settled, dismissed,
withdrawn, adjudicated by final judgment or order, or are terminated.
Notwithstanding the foregoing or anything else to the contrary set forth herein,
in the event Area Developer proposes to acquire Franchised Restaurants from
other Franchisees outside the Territory but in one of the DMAs where Area
Developer or its Affiliates have Restaurants prior to the acquisition, then, in
such case, Area Developer will be deemed to have Franchise Pre-Approval for such
proposed acquisition.

 

ARTICLE VII: GRANT OF FRANCHISE

 

7.1 Upon fulfilment of the following conditions precedent in relation to each
proposed New Developer Restaurant:

 

7.1.1 the completion of the construction and fitting out of the New Developer
Restaurant in accordance with the Approved Plans and Specifications;

 

7.1.2 payment to BKC (or to such party as BKC may direct) of the Franchise Fee
required in respect of the New Developer Restaurant to be opened, such payment
to be made prior to or upon execution of the New Developer Restaurant Franchise
Agreement for the New Developer Restaurant;

 



15

 



 

7.1.3 execution by Area Developer and the Principals and delivery to BKC of at
least two counterparts of the New Developer Restaurant Franchise Agreement and
all other documents customarily executed in connection with the grant of a
franchise;

 

7.1.4 full compliance by Area Developer, its Affiliates, and the Principals with
the requirements of this Agreement and all Developer Franchise Agreements in
force at the time a grant of a franchise is requested;

 

7.1.5 evidence of property control for a term that is at least equal to the term
of the New Developer Restaurant Franchise Agreement for the relevant New
Developer Restaurant; and

 

7.1.6 Area Developer having obtained and continuing to hold all relevant
approvals, permits and licenses required by Law to operate the New Developer
Restaurant,

 

BKC shall grant and Area Developer shall accept a franchise in respect of the
relevant New Developer Restaurant on the terms and conditions set out in the New
Developer Restaurant Franchise Agreement except as set forth in Section 7.4.

 

7.2 Until the franchise has been granted pursuant to Section 7.1, the proposed
New Developer Restaurant shall not trade. Following the grant of a franchise,
the New Developer Restaurant shall commence trading immediately and in any event
not later than 7 days thereafter, time being of the essence.

 

7.3 Area Developer shall select the duration of each New Developer Restaurant
Franchise Agreement provided that the duration shall be no longer than the
lesser of (i) twenty (20) years or (ii) the number of years Area Developer owns,
leases, or controls the premises where the Restaurant is located; provided,
however, that for Free-Standing Restaurants, the duration shall be a minimum of
ten (10) years unless BKC provides an exception which it shall provide using
reasonable discretion giving due consideration to the specific facts and
circumstances.

 

7.4 Except as set forth in Section 5.3, during the initial four (4) years of the
term of a New Developer Franchise Agreement, Area Developer shall receive a one
percent (1%) discount from the Royalty rate. Starting with the commencement of
year five (5) of the term of a New Developer Franchise Agreement, the Royalty
rate shall revert back to Base Fees for the remainder of the term. Except as set
forth in Section 5.3, during the initial four (4) years of the term of a New
Developer Franchise Agreement, Area Developer shall receive a three percent (3%)
discount from the Advertising Contribution rate. Starting with the commencement
of year five (5) of the term of a New Developer Franchise Agreement, the
Advertising Contribution rate shall revert back to Base Fees for the remainder
of the term.

 



16

 



 

7.5 Prepaid Franchise Fee. Beginning on the Commencement Date and thereafter on
October 1 of each year of the Term, Area Developer will pay to BKC prepaid
franchise fees in the following amounts (the “Prepaid Franchise Fees”): (a) the
first installment in the amount of $350,000 shall be due and payable on the
Commencement Date, (b) the second installment in the amount of $1,600,000 shall
be due and payable on October 1, 2019, (c) the third installment in the amount
of $2,050,000 shall be due and payable on October 1, 2020, (d) the fourth
installment in the amount of $2,050,000 shall be due and payable on October 1,
2021, (e) the fifth installment in the amount of $2,000,000 shall be due and
payable on October 1, 2022 and (f) the sixth installment in the amount of
$1,950,000 shall be due and payable on October 1, 2023. Upon the execution of
each New Developer Restaurant Franchise Agreement, BKC will apply the respective
amount as payment of the Franchise Fee owed for that New Developer Restaurant
until the full amount of the Prepaid Franchisee Fees are exhausted; thereafter,
Area Developer shall pay the applicable Franchise Fee to BKC in accordance with
this Agreement. All Franchise Fees paid pursuant to this Agreement shall be in
the amount of Base Fees. For the avoidance of doubt, no amount of the Prepaid
Franchise Fees shall be applied to the payment of franchise fees due for
Acquired Restaurants. In the event of a Development Default, BKC shall have the
right, in its sole discretion and in addition to all other rights and remedies
of BKC in law or in equity, to receive and retain, without obligation for any
refund to Area Developer, all unapplied installments of Prepaid Franchise Fees
paid or due on or before the date of the Development Default and Area Developer
will be required to pay additional franchise fees upon the opening of any New
Developer Restaurant opened after the expiration of the Development Year 1 Cure
Period or the Development Cure Period, as applicable, until the Development
Default is cured. For clarification purposes, Area Developer is required to
continue paying the installments of the Pre-Paid Franchise Fees even if Area
Developer is in default or has had the Franchise Pre-Approval or ROFR suspended,
provided, however, that such Pre-Paid Franchise Fees shall not be forfeited and
shall be applied to the payment of Franchise Fees unless Area Developer commits
an additional Development Default.

 

By way of example, if there is a Development Default for Development Year 2, (i)
the unapplied portion of the Pre-Paid Franchise Fees paid on October 1, 2019
shall be forfeited, (ii) the Pre-Paid Franchise Fees due on October 1, 2020
shall still be due and payable, and (iii) the Pre-Paid Franchise Fees due on
October 1, 2020 shall not be forfeited and shall be able to be applied to
Franchise Fees for New Developer Restaurants opened after the amount of
Restaurants necessary to cure the Development Default for Development Year 2
have opened, unless Area Developer commits a Development Default in Development
Year 3.

 



17

 



 

ARTICLE VIII: RIGHT OF FIRST REFUSAL

 

8.1 Under some or all of the Franchise Agreements, BKC has (i) the right to
approve all sales and assignments of Franchised Restaurants to a third party
(the “Prospective Purchaser”) in a Franchisee-to-Franchisee transfer (an “F-to-F
Transfer”), and (ii) a right of first refusal (“ROFR”) to purchase all or
substantially all of the assets constituting the Franchised Restaurant, or all
or substantially all the shares in the Franchisee, on the same terms as
contained in any proposed purchase agreement between such Franchisee and the
Prospective Purchaser (the “Purchase Agreement”).

 

8.2 Until the earlier of (a) such date that Area Developer acquires, in the
aggregate more than 500 Franchised Restaurants within or outside the Territory
(not including the Restaurants purchased from Cambridge Franchise Holdings LLC),
or (b) September 30, 2024, BKC grants Area Developer, on an exclusive basis, the
right to an assignment of BKC’s ROFR in the ROFR Territory with respect to a
Franchised Restaurant that is the subject of an F-to-F Transfer by following the
procedures set out in a side letter which shall be executed simultaneously with
this Agreement (the “ROFR Procedures”) subject to the requirements and
limitations set out in such side letter. All time periods as set forth in the
ROFR Procedures shall be those as set forth in the Franchise Agreements of the
selling Franchisee. Area Developer acknowledges that (a) BKC’s rights in any
F-to-F Transfer, including its ROFR, are granted and limited by the language of
the Franchise Agreements, (b) the effect and/or enforceability of such rights
may be limited under applicable Law, (c) BKC may not be able to withhold its
consent to an F-to-F Transfer between Franchisees and third parties pursuant to
(i) BKC’s Policy and Procedure Regarding Change of Ownership (“COO”)
Transactions and Franchisee-To-Franchisee (“FTF”) Transactions dated April 26,
2012, (ii) applicable state law or (iii) the Franchise Agreements between the
selling Franchisee and BKC and (d) the obligation of BKC hereunder does not
extend to the proposed purchase of real property owned, leased, or otherwise
under the control of BKC, a Franchisee, or any third party.

 

8.3 ROFR Assignment Fee. Area Developer will pay BKC the sum of $3,000,000 as a
fee for the right to receive an assignment of the ROFR as set forth in this
Agreement (“ROFR Assignment Fee”). The ROFR Assignment Fee will be deemed
non-refundable and fully earned by BKC upon execution and delivery of this
Agreement. The ROFR Assignment Fee is payable in four (4) equal installments,
each in the amount of $750,000. The first such installment is due and payable on
May 1, 2019, and each subsequent installment thereafter shall be due and payable
in 2019 until the ROFR Assignment Fee has been fully paid as follows: $750,000
shall be due and payable on June 30, 2019; $750,000 shall be due and payable on
September 30, 2019; and $750,000 shall be due and payable on December 31, 2019.
.

 

ARTICLE IX: REMODEL OBLIGATIONS

 

9.1 Area Developer shall Complete the Remodel by the relevant Remodel Deadline
of the minimum number of Existing Developer Restaurants set forth in the Remodel
Schedule.

 

9.2 Area Developer shall remodel or upgrade each of the Remodel Restaurants (a)
in accordance with the Scope of Work as it becomes binding on Area Developer
pursuant to Section 9.3; (b) to the then Current Image or such other
specifications required by BKC at the material time(s) for both the interior and
exterior of the Remodel Restaurant in accordance with the Approved Plans and
Specifications; and (c) in compliance with all applicable Laws (collectively,
the “Remodel Requirements”). In addition, Area Developer shall use only such
equipment, furnishings, signage and other materials in connection with the
Completion of the Remodel that will have met BKC’s then current standards and
specifications for equipment, furnishings, signage and other materials. Area
Developer shall be responsible for all costs, expenses and other fees associated
with Completion of the Remodel (or any of them). The Remodel Requirements for
Remodel Restaurants which will undertake an upgrade only shall be the Burger
King of Tomorrow requirements for a full exterior remodel including, but not
limited to, landscaping, double drive-thru (where applicable), exterior Garden
Grille image and exterior digital menu boards. Additionally, in order to
successor a Remodel Restaurant which undertakes an upgrade, such Remodel
Restaurant must have a Garden Grille, Prime or 20/20 interior image and either
(a) has a new image floor which was part of the 20/20, Garden Grille, Prime New
Build image guidelines, or (b) has any other floor that Area Developer agrees to
upgrade to the Burger King of Tomorrow image floor. Strata floor tiles are not
part of the new image floor guidelines.

 



18

 



 

9.3 With respect to each Remodel Restaurant, Area Developer will provide BKC
with a Scope of Work. Submission, review, and processing of each Scope of Work
by Area Developer and BKC shall be subject and pursuant to the New Construction
and Remodel Procedures set out in Exhibit D attached hereto.

 

9.4 With respect to each Remodel Restaurant, Area Developer shall, promptly
after Completion of the Remodel for any such Remodel Restaurant, provide to BKC
a signed certificate from an architect (licensed in the state where the Remodel
Restaurant is located), in a form reasonably acceptable to BKC, certifying that
the applicable premises is compliant with the Americans with Disabilities Act.

 

9.5 Early Successor Remodel Incentive. For all Remodel Restaurants which (i)
have more than three (3) years remaining on the term of the Franchise Agreement
and (ii) Remodels are Completed by the relevant Remodel Deadline (and after
taking into consideration the Remodel Year 1 Cure Period or the Remodel Cure
Period), Area Developer, in its sole discretion, may elect by written notice in
each instance to BKC to have BKC and Area Developer enter into a Successor
Franchise Agreement with the following terms:

 

9.5.1 Successor Franchise Fee. The term of each Successor Franchise Agreement
shall be the remaining term of the original Franchise Agreement. Area Developer
may purchase as many additional years of term as it desires, provided that the
total number of years (inclusive of the term remaining on the original Franchise
Agreement and the additional years purchased for the Successor Franchise
Agreement) shall be no more than the lesser of (i) twenty (20) years or (ii) the
number of years Area Developer owns, leases, or controls the premises where the
Remodel Restaurant is located;

 

9.5.2  Royalty Reduction. During years 1 through 5 of the term of the Successor
Franchise Agreement, Area Developer shall receive a Royalty reduction from the
Base Fee for royalty in the amount of 0.75% of monthly Gross Sales; and

 

9.5.3 Advertising Contribution Reduction. During years 1 through 5 of the term
of the Successor Franchise Agreement, Area Developer shall receive an
Advertising Contribution reduction from the Base Fee for advertising
contribution in the amount of 0.75% of monthly Gross Sales.

 

For clarification purposes, the reductions from Base Fees set forth in Section
9.5 shall not be available for Remodel Restaurants which complete an upgrade
only.

 

9.6 The Cumulative Remodel Target for Development Year 1 and Development Year 2
shall include certain Remodel Restaurants that are on leases with BKC and would
thus be eligible for capital contributions from BKC in lieu of the above
incentives in accordance with the terms of the FDD and as set forth on the
Remodel Schedule. Such Remodel Restaurants are designated accordingly on the
Remodel Schedule.

 



19

 



 

9.7 Penalties. In addition to any other legal rights and remedies available to
BKC in this Agreement, if Area Developer fails to achieve the Cumulative Remodel
Target or the Cumulative Upgrade Target by the end of any Remodel Year, and
subsequently fails to cure such breach within the Remodel Year 1 Cure Period or
the Remodel Cure Period, as applicable (a “Remodel Default”), the Franchise
Pre-Approval and the right to receive an assignment of the ROFR for the calendar
year immediately following the Remodel Year with respect to which the Remodel
Default occurred will be suspended until such time as Area Developer cures the
Remodel Default.

 

9.8 Relationship to Remodeling Obligations and Leases. The provisions of this
Article provide a process for implementing the “Current Image” and remodel
requirements set forth in Developer Franchise Agreement, and except for the
accelerated deadlines for remodeling set forth in this Agreement, the provisions
of this Article are not intended in any way to supersede, qualify or limit any
of the repair, maintenance, or remodeling requirements of any Developer
Franchise Agreement.

 

ARTICLE X: POLLING AND P&L INFORMATION

 

Area Developer will, at its sole cost and expense, provide BKC with Polling
Information pursuant to the Developer Franchise Agreements. Area Developer will
provide BKC with P&L and Capex Information pursuant to the Developer Franchise
Agreements at such times as BKC designates, but no less than monthly, and in an
electronic format prescribed by or otherwise acceptable to BKC.

 

ARTICLE XI: DEFAULT AND SUSPENSION

 

11.1 Without derogation from, or prejudice to, any other rights of BKC under
this Agreement or at Law, upon the occurrence of any of the following events
(each, an “Event of Default”), Area Developer shall be in default of this
Agreement and BKC may, at its election, by written notice to Area Developer
suspend the Franchise Pre-Approval and the assignment of the ROFR with immediate
effect (but with due regard for the cure periods set forth below, if any) until
Area Developer has cured the specific Event of Default:

 

11.1.1 if (A) Area Developer fails to achieve the Cumulative Opening Target for
Development Year 1 by the end of Development Year 1 and fails to cure such
breach by the end of the Development Year 1 Cure Period, or (B) Area Developer
fails to achieve any Cumulative Opening Target for any Development Year (other
than Development Year 1) by the end of such Development Year and fails to cure
such breach by the end of the Development Cure Period;

 

11.1.2 if (A) Area Developer fails to achieve the Cumulative Remodel Target or
Cumulative Upgrade Target for Remodel Year 1 by the end of Remodel Year 1 and
fails to cure such breach by the end of the Remodel Year 1 Cure Period, or (B)
Area Developer fails to achieve any Cumulative Remodel Target or Cumulative
Upgrade Target for any Remodel Year (other than Remodel Year 1) by the end of
such Remodel Year and fails to cure such breach by the end of the Remodel Cure
Period;

 



20

 



 

11.1.3 if Area Developer (or any of its Affiliates) fails to pay to BKC (or its
designee) when due any amounts payable under this Agreement, and does not cure
such failure within ten (10) days of written notice from BKC;

 

11.1.4 if Area Developer (or its Affiliate) breaches Section 14.1 of this
Agreement;

 

11.1.5 if Area Developer breaches Section 20.11 of this Agreement;

 

11.1.6 if Area Developer and/or any of the Principals assigns, encumbers,
transfers, sub-licenses or otherwise disposes of, or attempts to assign,
transfer, encumber, or otherwise dispose of this Agreement or any of its rights
hereunder in whole or in part, whether directly or indirectly by operation of
law, without the prior written consent of BKC in violation of Section 13.1 or
13.2; or if Area Developer, any of its Affiliates, or any Principal duplicates,
in whole or in part, the Burger King System or violates the confidentiality
provisions set forth in Article XII;

 

11.1.7 if Area Developer, any of its Affiliates or any Principal (or any
Affiliate thereof) challenges the validity of any of the Burger King Marks or
copyright or other intellectual property rights of BKC or any BKC Affiliate; or

 

11.1.8 if Area Developer, any of its Affiliates or any Principal fails to comply
in any material respect with any of the other terms, provisions or conditions of
this Agreement and fails to rectify the same within 30 days of a notice
requiring it to do so.

 

11.2 BKC’s sole remedy for an Event of Default arising under Sections 11.1.1,
11.1.2, 11.1.4, 11.1.5 under this Agreement shall be to suspend the Franchise
Pre-Approval and the right to receive the assignment of the ROFR. Any such
suspension shall automatically terminate as soon Area Developer cures the
pending Event of Default. For purposes of clarification, nothing contained in
this Section 11.2 shall be deemed or construed to limit the rights or remedies
of BKC or Area Developer under any other agreement between BKC and Area
Developer that also may be independently triggered by an uncured Event of
Default under Sections 11.1.1, 11.1.2, 11.1.4, or 11.1.5 of this Agreement. The
failure of BKC to suspend the Franchise Pre-Approval or the right to receive the
assignment of the ROFR upon the occurrence of one or more Events of Default
shall not constitute a waiver or otherwise affect the right of BKC to suspend
the Franchise Pre-Approval or the right to receive the assignment of the ROFR
because of a continuing or subsequent failure to cure one or more Events of
Default.

 

ARTICLE XII: CONFIDENTIALITY

 

12.1 BKC, Area Developer, and the Principals agree that any confidential and
proprietary information of any of the parties to the Agreement exchanged in
conjunction with this Agreement shall be governed by the confidentiality
provisions set forth in the Franchise Agreements entered into between BKC and
Area Developer. The parties explicitly agree that the terms of this Agreement
shall be considered confidential information of BKC. The parties agree that all
information provided by Area Developer to BKC under Sections 1.1.57 and 20.12 of
this Agreement is confidential to Area Developer and BKC shall be subject to the
same confidentiality obligations as are imposed on information provided to Area
Developer under the Franchise Agreements.

 



21

 



 

12.2 In addition, neither BKC, Area Developer or Principals shall issue any
press release or any other statement, broadcast, podcast, advertisement,
circular, newsletter or other forms of information in relation to the entry into
this Agreement by BKC, Area Developer and the Principals (the “Signing
Disclosure”), without first consulting with the other party regarding the
substance of the Signing Disclosure and providing the other party a reasonable
opportunity (taking into account any legally mandated time constraints but in no
event longer than 2 business days) to review and comment on the content of the
Signing Disclosure prior to its publication or filing. Anything to the contrary
notwithstanding, nothing contained herein shall be deemed to prohibit BKC, Area
Developer or Principals from making any public disclosure or filing regarding
the this Agreement as required (i) by applicable Law, (ii) pursuant to any rules
or regulations of any securities exchange of which the securities of such party
or any of its Affiliates are listed or traded, or (iii) in connection with
enforcing its rights under this Agreement.

 

12.3 Area Developer and each Principal covenants and agrees for itself, himself,
herself, Area Developer’s parent, subsidiaries and Affiliates that during the
Term of this Agreement they will not own, operate or have any interest in any
hamburger business except other franchised BURGER KING Restaurants. Area
Developer and each Principal further covenants and agrees that for a period of
one (1) year after any sale, assignment, transfer, termination or expiration of
this Agreement, these entities will not own, operate or have any interest in any
hamburger business, except other franchised BURGER KING Restaurants, either at
or within two (2) miles of any Developer Restaurant. This obligation of Area
Developer and Principals is in addition to its restrictive covenant under the
Developer Franchise Agreements.

 

ARTICLE XIII: ASSIGNMENT AND TRANSFER

 

13.1 Neither this Agreement nor the Development Rights may be assigned,
transferred, sold, conveyed, licensed, leased, charged, pledged, mortgaged,
encumbered or otherwise transferred or disposed of, in whole or in part
(“Transferred”) by Area Developer, whether directly or indirectly by operation
of law nor shall Area Developer have any right to sub-license any of the rights
granted under this Agreement, without the prior written consent of BKC, which
consent may be withheld by BKC at its sole discretion. Any Transfer described in
this Section 13.1 or in Section 13.2 below without compliance with the terms
hereof shall be void and of no effect.

 

13.2  Area Developer is not permitted to subcontract the whole or any part of
its obligations under this Agreement, or to Transfer any assets that are
necessary for Area Developer to fulfill its other obligations under this
Agreement without the prior written consent of BKC which consent may be withheld
by BKC at its sole discretion.

 

13.3 For the avoidance of doubt, nothing in this Agreement permits Area
Developer to:

 

13.3.1 sub-franchise to any Person in respect of the Burger King System (or any
part thereof); or

 

13.3.2 grant any interest in a Developer Restaurant or the Burger King System to
any person; or

 

13.3.3 sell, or solicit others to buy, franchises to operate Burger King
Restaurants except with respect to discussions between Area Developer and
Franchisees relating to an F-to-F Transfer which are explicitly allowed.

 

13.4 This Agreement and all the rights and obligations hereunder of BKC may be
Transferred by BKC, and shall inure to the benefit of the successors and assigns
of BKC. If BKC elects to Transfer this Agreement or any part of its rights,
interests, obligations or liabilities hereunder, Area Developer shall, upon
request by BKC, execute any deed or instrument required to effect such Transfer
or as required by applicable Law. Area Developer and the Principals hereby grant
their advance and irrevocable consent to any such Transfer at any time and waive
any requirement of prior notice.

 



22

 



 

ARTICLE XIV: SHOWS OF SUPPORT/ BK McLAMORE FOUNDATION/DELIVERY

 

14.1 Shows of Support. From time to time, BKC may request the support of Area
Developer, and Franchisees for national or divisional advertising or marketing
initiatives by conducting a survey, currently referred to as the “Show of
Support” survey (the “National/Divisional Survey”). Each Developer Restaurant
has one vote in each National/Divisional Survey. Area Developer shall confer
with BKC on a quarterly basis to discuss upcoming National/Divisional Surveys
throughout the term of each Developer Franchise Agreement. As long as BKC
reviews the content of the National/Divisional Survey with the Chief Executive
Officer of Area Developer and allows the Chief Executive Officer of Area
Developer to provide comments and input to the National/Divisional Survey prior
to the distribution of the National/Divisional Survey to the rest of the
Franchisees, Area Developer agrees to cast its vote relating to each Developer
Restaurant in each National/Divisional Survey in favor of any such advertising
or marketing initiative.

 

14.2 Burger King McLamore Foundation. The Developer Restaurants (including each
of the Existing Developer Restaurants, New Developer Restaurants and Acquired
Restaurants) shall participate in the fundraising and charitable efforts of the
BK McLamore Foundation. Area Developer agrees to purchase at least one (1)
$1,000 scholarship for each Developer Restaurant during each year of the term of
the relevant Developer Franchise Agreement.

 

ARTICLE XV: INDEMNIFICATION; INSURANCE

 

15.1 Indemnification. Area Developer shall at its own expense, defend, indemnify
and hold harmless the BKC Indemnified Parties, with counsel fully acceptable to
BKC from and against any and all Losses sustained or incurred by the BKC
Indemnified Parties, or any one or more of them, based upon or arising directly
or indirectly out of any breach of this Agreement, or any negligent act, error
or omission in connection with this Agreement by Area Developer or its employees
or agents. Without limiting the generality of the foregoing, Area Developer
shall defend, indemnify and hold harmless the BKC Indemnified Parties from and
against Losses relating to, arising out of or in connection with,

 

15.1.1  any Claim, action or demand of any kind or nature whatsoever brought by
any employee, agent, subcontractor or independent contractor of Area Developer,
any of its Affiliates, or any employee of any agent, subcontractor or
independent contractor of Area Developer or any of its Affiliates;

 

15.1.2 any failure of Area Developer or any one or more of its Affiliates to
properly remit any tax payments required by Law;

 

15.1.3 any Claim, action or demand of any kind or nature based upon or arising
directly or indirectly out of BKC’s assignment of its ROFR under a Franchise
Agreement, including any failure by Area Developer to comply with the ROFR
Procedures.

 

15.2 BKC shall notify Area Developer of any such Claims, and Area Developer
shall be given the opportunity to assume the defense of the matter. If Area
Developer fails to assume the defense, BKC may defend the action in the manner
it deems appropriate, and Area Developer shall pay to BKC all costs, including
reasonable attorney fees, incurred by BKC in effecting such defense. BKC’s right
to indemnity under this Agreement shall arise and be valid notwithstanding that
joint or concurrent liability may be imposed on BKC by Law.

 



23

 



 

15.3 Insurance.

 

15.3.1 Comprehensive General Liability. Area Developer agrees to carry at its
expense during the Term Comprehensive General Liability insurance, including
Products Liability and Broad Form Contractual Liability, in an amount of not
less than ONE MILLION ($1,000,000) DOLLARS per occurrence for bodily injury and
FIVE HUNDRED THOUSAND ($500,000) DOLLARS per occurrence for property damage, or
in such increased amounts as BKC may reasonably request from time to time during
the Term. Each policy will (i) be provided on a primary and non-contributory
basis as respects BKC and its Affiliates and all insurance BKC and its
Affiliates maintain; (ii) contain a severability of interests and cross
liability clause; (iii) name BKC and its Affiliates as additional insureds which
shall be effectuated through an endorsement of the policy; (iv) provide that the
policy cannot be canceled without thirty (30) days prior written notice to BKC;
and (v) insure the contractual liability of Area Developer under Section 15.1.
The insurance afforded by the policy or policies respecting liability shall not
be limited in any way by reason of any insurance which may be maintained by BKC.
Before the Commencement Date, Area Developer shall furnish to BKC Certificates
of Insurance reflecting that the insurance coverage is in effect pursuant to the
terms of this Agreement. All policies shall be renewed, and a renewal
Certificate of Insurance mailed to BKC in Miami, Florida to the address set
forth in Section 20.1, or at such other location as may be specified by BKC
prior to the expiration date of the policies. This obligation of Area Developer
to maintain insurance is separate and distinct from its obligation to indemnify
BKC under the provisions of Section 15.1 and in addition to its insurance
obligations under the Developer Franchise Agreements.

 

15.3.2 Worker’s Compensation. Area Developer agrees to secure and pay premiums
on a Worker’s Compensation policy covering all Area Developer employees, as
required by Law.

 

ARTICLE XVI: GUARANTEE OF PRINCIPALS

 

16.1 Each of the Principals guarantees (a) the prompt payment of all sums due
from Area Developer under this Agreement under all Developer Franchise
Agreements granted pursuant to this Agreement, (b) the compliance by Area
Developer with all the obligations contained in this Agreement and the
compliance by Area Developer as franchisee under all Developer Franchise
Agreements granted pursuant to this Agreement, in each case, together with all
costs incurred by BKC of collection, compromise or enforcement, including
reasonable attorneys’ fees (collectively (a) and (b), the “Obligations”). Each
of the Principals consents and agrees that it will render any payment or
performance required under this Agreement upon demand if the Area Developer
fails or refuses punctually to do so. The liability of the Principals is
primary, direct and unconditional, and BKC shall be under no obligation to take
any steps or commence any proceedings against Area Developer before enforcing
any of its rights under this Article XVI against one or more of the Principals.
The Principals waive any right they might otherwise have to be given notice of
any breach or non-performance except as part of a demand made under this Section
16.1.

 

16.2 The guarantee contained in Section 16.1:

 

16.2.1 Shall continue in full force and effect notwithstanding any intermediate
satisfaction of any such matters and notwithstanding any suspension of
proceedings, receivership, liquidation or any similar proceedings with regard to
Area Developer.

 

16.2.2 Shall remain valid and enforceable notwithstanding any time or indulgence
given to Area Developer, and/or any waiver of its rights by BKC and/or any
settlement agreed between BKC and any such person including in the framework of
a court approved creditors’ arrangement.

 



24

 



 

16.2.3 Shall not be impaired by any modification, supplement, extension or
amendment of this Agreement, the Developer Franchise Agreements or any of the
Obligations, nor by any modification, release or other alteration of any of the
Obligations under this Agreement, nor by any agreements or arrangements whatever
with Area Developer, the Principals or anyone else.

 

16.3 The Principals hereby represent and warrant to BKC (and it is a condition
of this Agreement) that the guarantees and other undertakings given by each of
them in this Agreement are binding upon the Principals in accordance with their
terms.

 

16.4 BKC shall be entitled in its sole discretion to request from any Principal
partial or full performance but all Principals shall remain bound until the
whole claim is satisfied.

 

ARTICLE XVII: SEVERABILITY

 

If any of the provisions of this Agreement may be construed in more than one
way, one of which would render the provision illegal or otherwise void, voidable
or unenforceable, and one of which would render the provision valid and
enforceable, such provision shall have the meaning which renders it valid and
enforceable. This Agreement shall be construed according to its fair meaning and
not strictly against any Party. If any court or other Authority determines that
any provision is not enforceable as written, the Parties agree that the
provision shall be amended so that it is enforceable to the fullest extent
permissible under the laws and public policies of the jurisdiction in which
enforcement is sought and affords the Parties the same basic rights and
obligations and has the same economic effect. If any provision is held invalid
or otherwise unenforceable, such findings shall not invalidate the remainder of
this Agreement.

 

ARTICLE XVIII: NON-WAIVER

 

Failure of BKC to insist upon strict performance of any terms of this Agreement
shall not be deemed a waiver of any subsequent breach or default. Acceptance by
BKC of any money paid by Area Developer under this Agreement under any Developer
Franchise Agreement shall not constitute a waiver by BKC of any breach or
default of this Agreement or any Developer Franchise Agreement. The rights,
powers, privileges and remedies of BKC hereunder and in all other agreements
with Area Developer shall be cumulative and not exclusive.

 

ARTICLE XIX: ENTIRE AGREEMENT

 

This Agreement, together with any New Developer Restaurant Franchise Agreements
entered into pursuant to this Agreement, constitutes the entire agreement and
understanding of the Parties with respect to the development and franchising of
New Developer Restaurants and supersedes all prior negotiations, commitments,
representations, warranties and undertakings of the Parties (if any) with
respect to the development and franchising of New Developer Restaurants, whether
written or oral. The Parties acknowledge that they are not relying upon any
representations, warranties, conditions, agreements or understandings, written
or oral, made by the Parties as their agents or representatives, except as
herein specified. Neither this Agreement nor any term or provision of it may be
changed, waived, discharged, or modified other than in writing and signed by the
Parties. The Parties agree that this Agreement shall supersede the following:
(i) the Remodel Agreement between BKC, Alabama Quality, L. L. C., And Carolina
Quality, LLC dated ______, 2014 and Operating Agreement between BKC and Area
Developer dated May 30, 2012, (ii) the Area Development and Remodeling Agreement
among BKC, Cambridge Franchise Holdings, LLC and Cambridge Franchise Partners,
LLC dated October 30, 2015, and (iii) any Franchise Agreement Addenda relating
to a remodel incentive program for remodels that have not been completed as of
January 1, 2019.

 



25

 



 

ARTICLE XX: MISCELLANEOUS

 

20.1 Notice. Any notice shall be in writing and shall be delivered or sent by
registered or certified mail postage fully prepaid or by national overnight
courier service for overnight delivery, if to BKC to: Burger King Corporation,
5707 Blue Lagoon Drive, Miami, Florida 33126, Attn: General Counsel, with a copy
to: Burger King Corporation, P.O. Box 020783, General Mail Facility, Miami,
Florida 33102-0783, Attn: General Counsel; and if to Area Developer:
[__________], Attn: [____________]. All such notices shall be deemed as being
given by the sender and received by the addressee: (i) if by delivery in person,
when delivered to the addressee; if delivered by overnight courier, the next
business Day following delivery to a reputable national overnight courier for
overnight delivery, and (iii) if by certified, return receipt mail, on the
earlier of actual receipt or the 10th Day after being deposited in the mail.

 

20.2 Relationship of Parties. The Parties to this Agreement are not partners,
joint venturers, or agents of each other and there is no fiduciary relationship
between the Parties. BKC does not have the right to bind or obligate Area
Developer in any way and shall not represent that it has any such right, and
Area Developer does not have the right to bind or obligate BKC in any way and
shall not represent that it has any such right. This Agreement is not a
franchise for the operation of a Burger King Restaurant.

 

20.3 Governing Law/Jurisdiction. This Agreement shall be governed by and
construed in accordance with the laws of the State of Florida. The Parties
hereto acknowledge and agree that the United States District Court for the
Southern District Court of Florida, or if such court lacks jurisdiction, the
11th Judicial Court (or its successor) in and for Miami-Dade County, Florida,
shall be the venue and exclusive proper forum in which to adjudicate any case or
controversy arising, either directly or indirectly, under or in connection with
this Agreement, and the Parties further agree that, in the event of litigation
arising out of, or in connection with this Agreement in these courts, they will
not contest or challenge the personal jurisdiction or venue of these courts.

 

20.4 GENERAL RELEASE. For and in consideration of BKC entering into this
Agreement, and other good and valuable consideration received from or on behalf
of BKC, the receipt of which is hereby acknowledged, Area Developer hereby
remises, releases, acquits, satisfies, and forever discharges BKC, its officers,
directors, agents, employees, affiliates, subsidiaries, parent corporation, and
all of their assignees (individually and together “BKC”), of and from all manner
of Claims, suits, debts, dues, sums of money, accounts, reckonings, bonds,
bills, specialties, covenants, contracts, controversies, agreements, promises,
variances, trespasses, damages, judgments, and executions whatsoever, in law or
in equity, which Area Developer ever had, now has, or which any successor or
assign of Area Developer hereafter can, shall, or may have, whether known or
unknown, against BKC for, upon, or by reason of any matter, cause, or thing
whatsoever, from the beginning of the world to the date of this Agreement.
Notwithstanding anything set forth above, the above release shall not apply to
any objections or claims brought by Area Developer prior to the date hereof in
accordance with the terms of the Procedures for Resolving Development Disputes.

 



26

 



 

20.5 Incorporation of Recital, Preamble, and Whereas Paragraphs. The recital,
preamble, and whereas paragraphs set forth above are incorporated herein by this
reference with the same force and effect as if they were more specifically set
forth herein.

 

20.6 Binding Nature. All of the covenants, agreements, terms and conditions to
be observed and performed by the Parties hereto shall be applicable to and
binding upon their respective successors and permitted assigns.

 

20.7 Counterpart Execution. To facilitate execution, this Agreement may be
executed in any number of counterparts as may be convenient or necessary, and it
shall not be necessary that the signatures of all Parties hereto be contained on
any one counterpart hereof. Additionally, the Parties hereto hereby covenant and
agree that, for purposes of facilitating the execution of this Agreement, (a)
the signature pages taken from separate individually executed counterparts of
this Agreement may be combined to form multiple fully executed counterparts and
(b) a facsimile or PDF or electronic form of signature shall be deemed to be an
original signature. All executed counterparts of this Agreement shall be deemed
to be originals, but all such counterparts taken together shall constitute one
and the same agreement.

 

20.8 Amendment. This Agreement shall not be amended or modified except by a
written instrument signed by all Parties.

 

20.9 Survival. Article XV and all other provisions which must survive in order
to give effect to their intent and meaning shall survive the termination or
expiration of this Agreement.

 

20.10 Claims. Any and all Claims arising out of or relating to this Agreement
(including the offer and sale of any franchise), the relationship of Area
Developer and BKC, or Area Developer’s operation of any Developer Restaurant,
brought by Area Developer or BKC shall be commenced within eighteen (18) months
from the occurrence of the facts giving rise to such Claim, or such Claim shall
be barred.

 

20.11 Operations. Commencing 180 days after the Commencement Date and during the
remainder of the Term, Area Developer may not rank below the top 33% of U.S.
Franchisees in the same peer category as Area Developer (peer category to be
operators owning 50 or more restaurants), in the OPI Index (or any successor
metric used by BKC to measure operational performance) (“Operational Breach”),
as measured by BKC, measured monthly throughout each calendar year on a calendar
year-to-date basis.

 

20.12 Quarterly Business Reviews. Area Developer and BKC shall meet at a minimum
on a quarterly basis to conduct a business and financial review meeting and
discuss the performance of Area Developer under this Agreement and the Franchise
Agreements, and review the profit and loss statements, balance sheets and cash
flow statements. Prior to such meeting, Area Developer will provide BKC with
quarterly information including corporate level financial results, development,
remodels, acquisitions, operations (including OPI, OSAT, REV and SOS),
comparable sales by DMA, debt and debt covenants, total restaurant EBITDA,
tickets and average check, labor, performance statistics as a percent of sales,
and local marketing initiatives.

 

20.13 Waiver of Jury Trial. AREA DEVELOPER AND BKC IRREVOCABLY WAIVE TRIAL BY
JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM, WHETHER AT LAW OR IN EQUITY,
BROUGHT BY EITHER OF THEM AGAINST THE OTHER, WHETHER OR NOT THERE ARE OTHER
PARTIES IN SUCH ACTION OR PROCEEDING.

 

20.14 Limitation of Liability. NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS
AGREEMENT, AREA DEVELOPER SHALL NOT BE ENTITLED TO SEEK FROM BKC ANY INDIRECT,
SPECIAL, INCIDENTAL, PUNITIVE, OR CONSEQUENTIAL DAMAGES ARISING OUT OF OR
RELATING TO THIS AGREEMENT.

 

[Signature Page Follows]

 

27

 



 

THIS AGREEMENT is executed by the Parties as of the day and year indicated on
the first page of this Agreement.

 



BURGER KING CORPORATION (“BKC”)           By:     Title:     Printed Name:      
    CARROLS LLC (“Area Developer”)           By:     Title:     Printed Name:   
      CARROLS RESTAURANT GROUP, INC. (“Principal 1”)         By:     Title:    
Printed Name:          CARROLS CORPORATION (“Principal 2”)           By:
                       Title:     Printed Name:    

 



28



